Exhibit 10.1

June 9, 2019

salesforce.com, inc.

Salesforce Tower

415 Mission Street, 3rd Floor

San Francisco, CA 94105

Ladies and Gentlemen:

As a holder of Class B Common Stock, par value $0.0001 per share (“Class B
Common Stock”), of Tableau Software, Inc., a Delaware corporation (the
“Company”), the undersigned (each, a “Stockholder”) understands that the
Company, salesforce.com, inc., a Delaware corporation (“Parent”), and Sausalito
Acquisition Corp., a Delaware corporation (“Purchaser”), are concurrently
entering into an Agreement and Plan of Merger, dated as of June 9, 2019 (as it
may be from time to time amended, the “Merger Agreement”), which was previously
approved by the boards of directors of the Company and Parent, providing for,
among other things, (i) the commencement by Purchaser of the Offer and
(ii) following the consummation of the Offer, the merger of Purchaser with and
into the Company, with the Company being the surviving entity of the merger (the
“Merger”), in each case, upon the terms and subject to the conditions set forth
in the Merger Agreement. Terms used without definition in this Agreement shall
have the meanings ascribed thereto in the Merger Agreement.

Each Stockholder acknowledges that, as an inducement for Parent and Purchaser to
enter into the Merger Agreement, each of Parent and Purchaser has required that
such Stockholder enter into this letter agreement (this “Agreement”) and such
Stockholder is willing to enter into this Agreement.

Each Stockholder confirms such Stockholder’s agreement with Parent and
Purchaser, and each of Parent and Purchaser confirms its agreement with each
Stockholder, as follows:

1.1.    Subject Shares. As used in this Agreement, the term “Subject Shares”
means the shares of Class B Common Stock that such Stockholder owns of record or
beneficially (including through trusts or Affiliates) as of the date of this
Agreement and any shares of Class B Common Stock of which such Stockholder
(including through trusts or Affiliates) acquires record or beneficial ownership
after the date hereof and prior to the termination of this Agreement. In the
event of any stock split (including a reverse stock split), stock dividend,
merger, reorganization, recapitalization, reclassification, combination,
exchange of shares or the like of the capital stock of the Company affecting a
Stockholder’s Subject Shares, the terms of this Agreement shall apply to the
resulting securities.

1.2.    Conditional Commitment to Convert. Subject to receipt of an Irrevocable
Conversion Notice in accordance with the terms of this Agreement, each
Stockholder shall promptly (but in no event later than one (1) hour after
receipt of the Irrevocable Conversion Notice) and irrevocably convert, and shall
deliver to the Company, the Company’s transfer agent and Parent all
documentation reasonably necessary (including a conversion notice substantially
in a form attached as Annex I hereto, the “Conversion Document”) to irrevocably
convert, pursuant to and in accordance with the terms of Section D.5.a of
Article IV of the Company Certificate, each Subject Share into one fully paid
and nonassessable share of Class A Common Stock, par value $0.0001 per share
(“Class A Common Stock”), it being understood that such Stockholder’s
irrevocable election to convert shall be deemed to be effective immediately upon
the delivery of



--------------------------------------------------------------------------------

the Conversion Document to the Company’s transfer agent. The provisions of this
Section 1.2 shall have no further force or effect in the event this Agreement is
validly terminated in accordance with Section 1.10.

1.3.    Irrevocable Conversion Notice. For purposes hereof, an “Irrevocable
Conversion Notice” means an irrevocable written notice substantially in the form
attached as Annex II hereto, delivered by Parent to each Stockholder on the date
of the expiration of the Offer (as soon as practicable following 10:00 a.m. New
York City time but in no event later than 5:00 p.m. New York City time),
specifying that all of the conditions to the Offer have been either satisfied
(other than those conditions that by their nature are to be satisfied at the
expiration of the Offer, each of which would be capable of being satisfied were
the expiration of the Offer to occur at the time Parent delivers an Irrevocable
Conversion Notice to each Stockholder) or irrevocably waived by Parent and
Purchaser, it being acknowledged and agreed that such irrevocable written notice
can only be validly delivered by Parent to the extent that all of the conditions
to the Offer have, in fact, been satisfied (or would be capable of being
satisfied were the expiration of the Offer to occur at the time Parent delivers
an Irrevocable Conversion Notice to each Stockholder) or otherwise irrevocably
waived by Parent and Purchaser; provided, that, for purposes of the Irrevocable
Conversion Notice only, the satisfaction of the Minimum Condition shall be
tested assuming that all Subject Shares of all Stockholders to be converted into
shares of Class A Common Stock pursuant to Section 1.2 are tendered prior to the
expiration of the Offer and that the consummation of the Offer occurs
contemporaneously with the delivery of the Irrevocable Conversion Notice.
Subject to the terms of this Agreement, the Irrevocable Conversion Notice may be
delivered to each Stockholder by electronic mail to the email address
contemplated by Section 1.11 and such Irrevocable Conversion Notice shall be
deemed given to such Stockholder if sent by electronic mail to (x) the email
address of such Stockholder in Section 1.11 (notice deemed given upon
transmission if such email is sent by 5:00 p.m. New York City time, or, if
after, the day following the date of transmission) and (y) the email addresses
of the individuals from Cooley LLP listed in Section 10.4 of the Merger
Agreement.

1.4.    Conditional Obligation. Nothing in this Agreement shall obligate Parent
or Purchaser to deliver an Irrevocable Conversion Notice.

1.5.    Representations and Warranties of the Stockholders. Each Stockholder
represents and warrants that:

(a)    such Stockholder, and (if such Stockholder is married and any of such
Stockholder’s Subject Shares constitute community property or otherwise need
spousal or other approval for this Agreement to be legal, valid and binding)
such Stockholder’s spouse, have duly executed and delivered this Agreement and
have all authority and full legal capacity to enter into this Agreement and to
perform his or her obligations under this Agreement;

(b)    assuming the due authorization, execution and delivery of this Agreement
by Parent and Purchaser, this Agreement is such Stockholder’s valid and binding
agreement and is enforceable against such Stockholder in accordance with its
terms, subject to the Enforceability Limitations;

 

2



--------------------------------------------------------------------------------

(c)    the Subject Shares are owned by such Stockholder free and clear of all
encumbrances, voting arrangements and any other commitments or restrictions of
every kind, except as would not restrict the performance of such Stockholder’s
obligations under this Agreement;

(d)    such Stockholder has the sole or shared power to vote or direct the vote
and to dispose of all Subject Shares;

(e)    the execution and delivery of this Agreement by such Stockholder does
not, and the performance of such Stockholder’s obligations under this Agreement
as contemplated hereby will not: (i) conflict with or violate any Law applicable
to such Stockholder or by which the Subject Shares are bound or affected;
(ii) result in any breach of or violation of, or constitute a default, or
require any consent (or give rise to any right of termination or acceleration or
an event that with notice or lapse of time or both would become a default or
give rise to any such right) under, any Contract to which such Stockholder is a
party or by which such Stockholder or the Subject Shares are bound; or
(iii) require any consent, approval, authorization or permit of, or filing with
or notification to, any court or arbitrator or any governmental entity, agency
or official except for (A) applicable requirements, if any, of the Securities
Exchange Act of 1934, as amended, and (B) where the failure to obtain such
consents, approvals, authorizations or permits, or to make such filings or
notifications, would not prevent or impair the performance by such Stockholder
of his obligations under this Agreement;

(f)    with respect to such Stockholder, as of the date hereof, there is no
Proceeding pending against, or, to the actual knowledge of such Stockholder,
threatened against such Stockholder or any of such Stockholder’s properties or
assets (including any of such Stockholder’s Subject Shares) before or by any
Governmental Entity that could reasonably be expected to prevent the
consummation by such Stockholder of the transactions contemplated by this
Agreement or otherwise materially impair such Stockholder’s ability to perform
its obligations hereunder; and

(g)     no broker, finder, financial advisor, investment banker or other Person
is entitled to any brokerage, finder’s, financial advisor’s or other similar fee
or commission from Parent, Purchaser or the Company in connection with the
transactions contemplated hereby based upon arrangements made by or on behalf of
such Stockholder.

1.6.    Representations and Warranties of Parent and Purchaser. Each of Parent
and Purchaser has all requisite entity power and authority to execute, deliver
and perform its obligations under this Agreement and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
by Parent and Purchaser have been duly and validly authorized by all necessary
entity action on the part of each of Parent and Purchaser, and no other entity
proceedings on the part of Parent and Purchaser are necessary to authorize this
Agreement. This Agreement has been duly and validly executed and delivered by
Parent and Purchaser and, assuming the due authorization, execution and delivery
by each Stockholder, constitutes a legal, valid and binding obligation of each
of Parent and Purchaser, enforceable against each of Parent and Purchaser in
accordance with its terms, subject to the Enforceability Limitations.

 

3



--------------------------------------------------------------------------------

1.7.    Covenants of the Stockholders.

(a)    Each Stockholder covenants and agrees that such Stockholder shall not,
directly or indirectly, take any action that is intended, or would reasonably be
expected, to materially interfere with, materially delay, or prevent the
consummation of the Offer, the Merger or the other Transactions or this
Agreement or the performance by the Company of its obligations under the Merger
Agreement or by any Stockholder of its obligations under this Agreement.

(b)    From the date of this Agreement and until the termination of this
Agreement, and without limiting any provision of the Merger Agreement in any
respect, each Stockholder shall not: (i) continue any solicitation, knowing
encouragement, discussions or negotiations with any Persons that may be ongoing
with respect to an Acquisition Proposal; (ii) solicit, initiate or knowingly
facilitate or knowingly encourage any inquiries regarding, or the making of any
proposal or offer that constitutes, or would reasonably be expected to lead to,
an Acquisition Proposal; (iii) engage in, continue or otherwise participate in
any discussions or negotiations regarding, or furnish to any Person (other than
Parent, Purchaser or any of their Representatives) any non-public information in
connection with or for the purpose of knowingly encouraging or knowingly
facilitating, an Acquisition Proposal or any proposal or offer that would
reasonably be expected to lead to an Acquisition Proposal; (iv) recommend any
other holder of Company Common Stock to not tender shares of Company Common
Stock into the Offer; or (v) support, recommend, endorse or approve any
Acquisition Proposal or enter into any letter of intent, support agreement or
similar commitment relating to or facilitating an Acquisition Proposal. The
foregoing notwithstanding, nothing in this Agreement shall prohibit any
Stockholder from taking any action that the Company or its Representatives are
permitted to take under Section 6.3 of the Merger Agreement solely in such
Stockholder’s capacity as a director or other Representative of the Company.

(c)    From the date of this Agreement and until the termination of this
Agreement, if any Stockholder transfers, sells, assigns, pledges or otherwise
disposes of any of such Stockholder’s Subject Shares (including, for the
avoidance of doubt, any “Transfer” (as defined in the Company Certificate)) in
each case that would not cause or result in the conversion of such Subject
Shares into shares of Class A Common Stock pursuant to the Company Certificate,
such Stockholder shall cause the transferee in any such transfer, sale,
assignment, pledge or other disposition to execute and deliver a joinder to this
Agreement in a form that is reasonably satisfactory to Parent and Purchaser
pursuant to which such transferee agrees to be bound as a Stockholder hereunder.

(d)    Each Stockholder shall not make any public announcement regarding this
Agreement or the transactions contemplated hereby without the prior written
consent of Parent (such consent not to be unreasonably withheld, conditioned or
delayed), except as may be required by applicable Law; provided, that reasonable
notice of any disclosure required by applicable Law shall be provided to Parent,
and such Stockholder will consider in good faith the reasonable comments of
Parent with respect to such disclosure and otherwise cooperate with Parent in
obtaining confidential treatment with respect to such disclosure.

1.8.    Covenants of Parent and Purchaser. Each of Parent and Purchaser shall
keep each Stockholder reasonably informed on a reasonably current basis of the
status of the Offer,

 

4



--------------------------------------------------------------------------------

including with respect to the number of shares of Company Common Stock that have
been validly tendered and not validly withdrawn in accordance with the terms of
the Offer, and material developments with respect thereto and, upon each
Stockholder’s request (no more often than once per day during the Offer (other
than on the date of the expiration of the Offer)), provide such Stockholder as
soon as practicable with the most recent report then available from the Exchange
Agent detailing the number of shares of Company Common Stock that have been
validly tendered and not validly withdrawn in accordance with the terms of the
Offer; provided that delivery of such information or report to the Company or
its Representatives shall constitute delivery to the Stockholders for purposes
of this Section 1.8; provided, further, that a breach of this Section 1.8 shall
not relieve or otherwise affect the obligations of the Stockholders pursuant to
this Agreement.

1.9.    Documentation and Information. Each Stockholder hereby consents to and
hereby authorizes Parent and Purchaser to publish and disclose in all documents
and schedules filed with the SEC or any other Governmental Entity or applicable
securities exchange, and any press release or other disclosure document that
Parent or Purchaser reasonably determines to be necessary or advisable in
connection with the Offer, the Merger or any other transactions contemplated by
the Merger Agreement or this Agreement, such Stockholder’s identity and
ownership of such Stockholder’s Subject Shares, the existence of this Agreement
and the nature of such Stockholder’s commitments and obligations under this
Agreement, and such Stockholder acknowledges that Parent and Purchaser may, in
Parent’s sole discretion, file this Agreement or a form hereof with the SEC or
any other Governmental Entity or securities exchange.

1.10.    Termination. This Agreement shall terminate automatically with respect
to each Stockholder, without any notice or other action by any Person, upon the
first to occur of (a) the valid termination of the Merger Agreement in
accordance with its terms, (b) the Effective Time, (c) the entry without the
prior written consent of such Stockholder into any amendment, waiver or
modification to the Merger Agreement, as in effect on the date hereof, that
results in a decrease in, or change in form of, the Offer Consideration or the
Merger Consideration or (d) the mutual written consent of Parent and such
Stockholder. Upon termination of this Agreement, no party shall have any further
obligations or liabilities under this Agreement; provided, however, that
(i) nothing set forth in this Section 1.10 shall relieve any party from
liability for any willful breach of this Agreement prior to termination hereof
and (ii) the provisions of this Section 1.10 and Sections 1.11 through 1.25
shall survive any termination of this Agreement.

1.11.    Notices. Except as provided in Section 1.2 and Section 1.3, all notices
and other communications hereunder shall be in writing and shall be deemed to
have been duly given and received only if delivered by electronic mail (notice
deemed given upon confirmation of receipt); provided that the notice or other
communication is sent to the address or email address set forth (a) if to Parent
or Purchaser, to the email address set forth in Section 10.4 of the Merger
Agreement and (b) if to a Stockholder, to such Stockholder’s email address set
forth on a signature page hereto, or to such other email address as such party
may hereafter specify for the purpose by notice to each other party hereto.

1.12.    Amendments and Waivers. Any provision of this Agreement may be amended
or waived if such amendment or waiver is in writing and is signed, in the case
of an amendment, by each party to this Agreement or, in the case of a waiver, by
each party against whom the waiver is to be effective. No failure or delay by
any party in exercising any right, power

 

5



--------------------------------------------------------------------------------

or privilege hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise thereof preclude any other or further exercise thereof or
the exercise of any other right, power or privilege.

1.13.    Expenses. All fees and expenses incurred in connection herewith and the
transactions contemplated hereby shall be paid by the party incurring such fees
and expenses, whether or not the Offer or the Merger is consummated.

1.14.    Entire Agreement; Assignment. This Agreement and the other documents
and certificates delivered pursuant hereto, constitute the entire agreement, and
supersede all prior agreements and understandings, both written and oral, among
the parties hereto with respect to the subject matter of this Agreement. This
Agreement shall not be assigned by any party (including by operation of law, by
merger or otherwise) without the prior written consent of (a) Parent and
Purchaser, in the case of an assignment by a Stockholder and (b) each
Stockholder, in the case of an assignment by Parent or Purchaser; provided, that
Parent or Purchaser may assign any of their respective rights and obligations to
any direct or indirect Subsidiary of Parent, but no such assignment shall
relieve Parent or Purchaser, as the case may be, of its obligations hereunder.

1.15.    Enforcement of the Agreement. The parties hereto agree that irreparable
damage would occur and that the Parent and Purchaser would not have any adequate
remedy at law (even if available) in the event that any Stockholder did not
perform any of the provisions of this Agreement in accordance with their
specific terms or otherwise breached any such provisions. It is accordingly
agreed that Parent and Purchaser shall be entitled to an injunction or
injunctions, without the posting of bond, to prevent or remedy any breaches or
threatened breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement in addition to any other remedy to which they are
entitled at law or in equity. Any and all remedies herein expressly conferred
upon Parent and Purchaser will be deemed cumulative with and not exclusive of
any other remedy conferred hereby, or by Law or equity upon Parent or Purchaser,
and the exercise by Parent or Purchaser of any one remedy will not preclude the
exercise of any other remedy.

1.16.    Jurisdiction; Waiver of Jury Trial.

(a)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Court of Chancery
of the State of Delaware, or, if (and only if) such court finds it lacks
jurisdiction, the Federal court of the United States of America sitting in
Delaware, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the agreements delivered in
connection herewith or the transactions contemplated hereby or thereby or for
recognition or enforcement of any judgment relating thereto, and each party
hereto hereby irrevocably and unconditionally (i) agrees not to commence any
such action or proceeding except in the Court of Chancery of the State of
Delaware, or, if (and only if) such court finds it lacks jurisdiction, the
Federal court of the United States of America sitting in Delaware, and any
appellate court from any thereof, (ii) agrees that any claim in respect of any
such action or proceeding may be heard and determined in the Court of Chancery
of the State of Delaware, or, if (and only if) such court finds it lacks
jurisdiction, the Federal court of the United States of America sitting in
Delaware, and any appellate court from any thereof, (iii) waives, to the fullest
extent it may legally and effectively do so, any objection that it may now

 

6



--------------------------------------------------------------------------------

or hereafter have to the laying of venue of any such action or proceeding in
such courts and (iv) waives, to the fullest extent permitted by Law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in such
courts. Each party hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by applicable Law. Each
party hereto irrevocably consents to service of process inside or outside the
territorial jurisdiction of the courts referred to in this Section 1.16(a) in
the manner provided for notices in Section 1.11. Nothing in this Agreement will
affect the right of Parent or Purchaser to serve process in any other manner
permitted by applicable Law.

(b)    EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE
AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. EACH PARTY HERETO CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE SUCH WAIVERS, (B) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF
SUCH WAIVERS, (C) IT MAKES SUCH WAIVERS VOLUNTARILY AND (D) IT HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 1.16(B).

1.17.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to
conflicts of laws principles that would result in the application of the Law of
any other state.

1.18.    Descriptive Headings. The descriptive headings herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.

1.19.    Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each party hereto, and nothing in this Agreement,
express or implied, is intended to confer upon any other Person any rights or
remedies of any nature whatsoever under or by reason of this Agreement.

1.20.    Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law, or public
policy, all other terms and provisions of this Agreement shall nevertheless
remain in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties hereto as closely as possible in a mutually
acceptable manner.

1.21.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but all of which, taken together, shall
constitute one and the same agreement. This Agreement or any counterpart may be
executed and delivered by

 

7



--------------------------------------------------------------------------------

facsimile copies, electronic mail in portable document format (.pdf), or any
electronic signature complying with the U.S. ESIGN Act of 2000 (including
www.docusign.com), each of which shall be deemed an original.

1.22.    Interpretation. When a reference is made in this Agreement to sections,
such reference shall be to a section of this Agreement, unless otherwise
indicated. Whenever the words “include,” “includes” or “including” are used in
this Agreement they shall be deemed to be followed by the words “without
limitation.” As used in this Agreement, the term “affiliates” shall have the
meaning set forth in Rule 12b-2 of the Exchange Act. The word “extent” and the
phrase “to the extent” when used in this Agreement shall mean the degree to
which a subject or other things extends, and such word or phrase shall not
merely mean “if.” The term “or” is not exclusive, and shall be interpreted as
“and/or.” The phrases “the date of this Agreement,” “the date hereof,” “of even
date herewith” and terms of similar import, shall be deemed to refer to the date
set forth in the preamble to this Agreement. This Agreement shall not be
interpreted or construed to require any Person to take any action, or fail to
take any action, if to do so would violate any applicable Law. A reference to
any specific Law or to any provision of any Law, whether or not followed by the
phrase “as amended,” includes any amendment to, and any modification,
re-enactment or successor thereof, any legislative provision substituted
therefor and all rules, regulations and statutory instruments issued thereunder
or pursuant thereto, except that, for purposes of any representations and
warranties in this Agreement that are made as a specific date, references to any
specific Law will be deemed to refer to such legislation or provision (and all
rules, regulations and statutory instruments issued thereunder or pursuant
thereto) as of such date. The Parties agree that they have been represented by
counsel during the negotiation and execution of this Agreement and, therefore,
waive the application of any Law, regulation, holding or rule of construction
providing that ambiguities in an agreement or other document will be construed
against the party drafting such agreement or document.

1.23.    Directors and Officers. Notwithstanding any provision of this Agreement
to the contrary, but without limiting any provision of the Merger Agreement in
any respect, nothing in this Agreement shall limit or restrict a Stockholder, or
any affiliate, employee or designee of a Stockholder, who is a director or
officer of the Company or any of its Subsidiaries from acting in such capacity
or fulfilling the obligations of such office, including by voting, in his
capacity as a director or officer of the Company or any of its Subsidiaries’, in
the Stockholder’s, or its affiliate’s, employee’s or designee’s, as applicable,
sole discretion on any matter. In this regard, a Stockholder shall not be deemed
to make any agreement or understanding in this Agreement in such Stockholder’s
capacity as a director or officer of the Company. Each Stockholder is executing
this Agreement solely in such capacity as a record or beneficial holder of
shares of Company Common Stock.

1.24.    No Ownership Interest. Except as otherwise provided herein, nothing
contained in this Agreement shall be deemed to vest in Parent or Purchaser any
direct or indirect legal or beneficial ownership or incidence of ownership of or
with respect to the Subject Shares. All rights, ownership and economic benefits
of and relating to the Subject Shares shall remain vested in and belong to each
Stockholder (without limiting such Stockholder’s obligations hereunder), and
neither Parent nor Purchaser shall have any power or authority to direct such
Stockholder in the voting or Transfer (as defined in the Company Certificate) of
any of the Shares.

 

8



--------------------------------------------------------------------------------

1.25.    Stockholder Obligation Several and Not Joint. The obligations of each
Stockholder hereunder shall be several and not joint, and no Stockholder shall
be liable for any breach of the terms of this Agreement by any other
Stockholder.

[Signature Pages Follow]

 

9



--------------------------------------------------------------------------------

The parties are executing this Agreement on the date set forth in the
introductory clause.

 

SALESFORCE.COM, INC.

By:  

/s/ John Somorjai

  Name:   John Somorjai   Title:   Executive Vice President, Corporate
Development & Salesforce Ventures SAUSALITO ACQUISITION CORP.

By:  

/s/ John Somorjai

  Name:  John Somorjai   Title:    Vice President

[Signature Page to Letter Agreement]

 



--------------------------------------------------------------------------------

STOCKHOLDER CHRISTIAN CHABOT By:  

/s/ Christian Chabot

  Name: Christian Chabot STOCKHOLDER CHRISTOPHER STOLTE By:  

/s/ Christopher Stolte

  Name: Christopher Stolte

[Signature Page to Letter Agreement]

 



--------------------------------------------------------------------------------

STOCKHOLDER

PATRICK M. HANRAHAN & DELLE R. MAXWELL

TRUST DATED 3/24/2008

By:  

/s/ Patrick Hanrahan

  Name: Patrick Hanrahan   Title:   Trustee STOCKHOLDER PATRICK HANRAHAN By:  

/s/ Patrick Hanrahan

  Name: Patrick Hanrahan

[Signature Page to Letter Agreement]

 



--------------------------------------------------------------------------------

Annex I

FORM OF CONVERSION DOCUMENT

Date: [                    ]

American Stock Transfer and Trust Company

6201 15th Avenue, Brooklyn

New York 11219

Email: portalconversion@astfinancial.com and ccolosso@astfinancial.com

Re: Conversion of Tableau Software, Inc. Class B Common Stock to Class A Common
Stock

Dear Sir/Madam:

[                    ] (“Entity Stockholder”) currently holds shares of Class B
Common Stock, par value $0.0001 per share (“Class B Common Stock”), of Tableau
Software, Inc. (the “Company”). Each share of Class B Common Stock has ten
(10) votes per share, whereas each share of Class A Common Stock, par value
$0.0001 per share (“Class A Common Stock”) of the Company has one (1) vote per
share. As of the date hereof, shares of Class B Common Stock cannot be traded on
the New York Stock Exchange (NYSE) or transferred to a brokerage account until
such shares have been converted to shares of Class A Common Stock on a 1:1 basis
by completing an irrevocable election to convert.

The Entity Stockholder hereby elects, pursuant to Section D.5.a of Article IV of
the Amended and Restated Certificate of Incorporation of the Company, to effect
the conversion of [NUMBER] shares of the Company’s Class B Common Stock held by
the Entity Stockholder into an equal number of fully paid and non-assessable
shares of Class A Common Stock. The Entity Stockholder understands and
acknowledges that this election to convert is irrevocable and will be effective
as to the number of shares of Class B Common Stock specified in the immediately
preceding sentence and held by the Entity Stockholder in the AST Account below,
without any further action by it upon delivery of this election notice to
American Stock Transfer and Trust Company.

AST Account Number

This Conversion is duly executed below by the Entity Stockholder or on behalf of
Entity Stockholder by its authorized representative.

[Name of Entity Stockholder]

 

By:  

 

 

Print Name and Title

 



--------------------------------------------------------------------------------

Annex II

FORM OF IRREVOCABLE CONVERSION NOTICE

[Date]

Reference is hereby made to that certain letter agreement, dated as of June 9,
2019 (as it may be amended from time to time, the “Letter Agreement”), by and
among salesforce.com, inc., a Delaware corporation (“Parent”), and Sausalito
Acquisition Corp., a Delaware corporation (“Purchaser”) and the stockholders of
Tableau Software, Inc., a Delaware corporation (the “Company”) party thereto
(the “Stockholders”). Capitalized terms that are used but not defined herein
have the meaning given to such terms in the Letter Agreement.

Pursuant to Section 1.3 of the Letter Agreement, Parent is hereby delivering to
each Stockholder irrevocable notice that all of the conditions to the Offer have
been either satisfied (other than those conditions that by their nature are to
be satisfied at the expiration of the Offer, each of which would be capable of
being satisfied were the expiration of the Offer to occur at the time Parent
delivers this notice) or irrevocably waived by Parent and Purchaser; provided,
that, for purposes of this notice, the satisfaction of the Minimum Condition is
tested assuming that all Subject Shares of all Stockholders to be converted into
shares of Class A Common Stock pursuant to Section 1.2 of the Letter Agreement
were tendered prior to the expiration of the Offer and that the consummation of
the Offer occurs contemporaneously with the delivery of this notice. This notice
shall constitute the Irrevocable Conversion Notice for all purposes under the
Letter Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the undersigned has caused this notice to be signed on behalf
of Parent as of the date first written above.

 

SALESFORCE.COM, INC.

By:  

 

  Name:   Title:

[Signature Page to Irrevocable Conversion Notice]